Citation Nr: 0836244	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  02-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation by reason of the 
need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico. 

In the May 2001 rating decision, the RO granted the veteran's 
claim of entitlement to special monthly pension, based on a 
finding that he was housebound by his various nonservice-
connected disabilities.  38 U.S.C.A. § 1521(e) (West 1991); 
38 C.F.R. § 3.351(a)(1) (2000).   However, the RO denied the 
veteran's claim of entitlement to special monthly pension, 
based the need for the regular aid and attendance of another 
person, which is the higher benefit.  38 U.S.C.A. § 1521(d); 
38 C.F.R. § 3.351(a)(1).

As support for his claim, the veteran and his spouse 
testified at a hearing before RO personnel in November 2002.  

This case previously reached the Board in January 2004, at 
which time the Board issued a decision denying the current 
special monthly pension claim at issue.  The veteran appealed 
this decision to the U. S. Court of Appeals for Veterans 
Claims (Court).  Pursuant to a February 2006 Memorandum 
Decision, the Court vacated the Board's decision and remanded 
it to the Board for readjudication in compliance with 
directives specified.  Specifically, the Court directed the 
Board to provide a more adequate Veterans Claims Assistance 
Act (VCAA) letter, and to provide more adequate and thorough 
reasons and bases for its denial of the claim.  

The case was then appealed to the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit Court).  In a January 
2008 decision, the Federal Circuit Court affirmed the Court's 
judgment.  The case has now once again returned to the Board 
for appellate consideration.    


FINDINGS OF FACT

1.  The veteran has the following nonservice-connected 
disabilities: a low back disability manifested by lumbar 
scoliotic deformity, dorsal kyphosis, discogenic disease at 
L3-L4, spondylosis and spondylolisthesis of L5 over S1, and 
degenerative joint disease of the lumbar spine, evaluated as 
100 percent disabling; status post gastrectomy, status post 
peptic ulcer disease, evaluated as 20 percent disabling; 
degenerative joint disease of the left shoulder, evaluated as 
20 percent disabling; degenerative joint disease of the right 
shoulder, evaluated as 20 percent disabling; degenerative 
joint disease of the left knee, evaluated as 10 percent 
disabling; degenerative joint disease of the left elbow, 
evaluated as 10 percent disabling; degenerative joint disease 
of the right elbow, evaluated as 10 percent disabling; 
degenerative joint disease of the left wrist , evaluated as 
10 percent disabling; degenerative joint disease of the right 
wrist, evaluated as 10 percent disabling; degenerative joint 
disease of the left hip, evaluated as 10 percent disabling; 
degenerative joint disease of the right hip, evaluated as 10 
percent disabling; degenerative joint disease of the left 
ankle, evaluated as 10 percent disabling; degenerative joint 
disease of the right ankle, evaluated as 10 percent 
disabling; high blood pressure, evaluated as 10 percent 
disabling; hematopoietic hyperplasia, von Willebrand's 
disease, evaluated as 10 percent disabling; status post 
epigastric incisional herniorraphy, evaluated as 
noncompensable; status post bilateral inguinal herniorraphy, 
evaluated as noncompensable; and status post appendectomy, 
evaluated as noncompensable.  The combined nonservice-
connected disability rating is 100 percent.

2.  The veteran is not blind or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and is not bedridden.    

3.  The evidence of record reveals that the veteran generally 
requires assistance with bathing, dressing, toileting, 
grooming, getting out of bed, driving, and taking 
medications.  He also needs to be accompanied if he leaves 
his immediate premises.  In essence, he requires the daily 
aid and assistance of his spouse or another person.  

CONCLUSION OF LAW

The criteria are met for entitlement to special monthly 
pension by reason of need for regular aid and attendance.  38 
U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.351, 3.352 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As stated by the Court, a review of the claims folder does 
not show compliance with the VCAA, 38 U.S.C.A. § 5100 et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  However, since the Board is granting his special 
monthly pension claim for aid and attendance, there is no 
need to discuss the lack of compliance with the notice and 
duty to assist provisions of the VCAA, as this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102 (2007); Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  
  
In addition, although the record reflects that the RO has not 
provided notice with respect to the downstream effective-date 
element of his special monthly pension claim, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the RO 
will have the opportunity to provide the veteran this 
additional notice when implementing the Board's decision 
granting special monthly pension for aid and attendance.  In 
this way, no harm will come to the veteran.

Governing Law and Regulations with Analysis

The veteran was granted permanent and total non-service 
connected pension benefits by a rating decision dated in 
January 1996.  He was also granted special monthly pension by 
reason of being housebound in the May 2001 rating decision on 
appeal.  Presently he is seeking entitlement to additional 
allowance for special monthly pension benefits based on the 
need for regular aid and attendance, which provides a higher 
level of benefit.  See 38 U.S.C.A. § 1521(d).

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).
 
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination. Id. 

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  Id.  

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

The Board now turns to the issue of whether the veteran is 
entitled to the higher benefit of special monthly pension 
based on aid and attendance.  

A review of the claims folder reveals that the veteran has 
the following nonservice-connected disabilities for which he 
was awarded pension: a low back disability manifested by 
lumbar scoliotic deformity, dorsal kyphosis, discogenic 
disease at L3-L4, spondylosis and spondylolisthesis of L5 
over S1, and degenerative joint disease of the lumbar spine, 
evaluated as 100 percent disabling; status post gastrectomy, 
status post peptic ulcer disease, evaluated as 20 percent 
disabling; degenerative joint disease of the left shoulder, 
evaluated as 20 percent disabling; degenerative joint disease 
of the right shoulder, evaluated as 20 percent disabling; 
degenerative joint disease of the left knee, evaluated as 10 
percent disabling; degenerative joint disease of the left 
elbow, evaluated as 10 percent disabling; degenerative joint 
disease of the right elbow, evaluated as 10 percent 
disabling; degenerative joint disease of the left wrist , 
evaluated as 10 percent disabling; degenerative joint disease 
of the right wrist, evaluated as 10 percent disabling; 
degenerative joint disease of the left hip, evaluated as 10 
percent disabling; degenerative joint disease of the right 
hip, evaluated as 10 percent disabling; degenerative joint 
disease of the left ankle, evaluated as 10 percent disabling; 
degenerative joint disease of the right ankle, evaluated as 
10percent disabling; high blood pressure, evaluated as 10 
percent disabling; hematopoietic hyperplasia, von 
Willebrand's disease, evaluated as 10 percent disabling; 
status post epigastric incisional herniorraphy, evaluated as 
noncompensable; status post bilateral inguinal herniorraphy, 
evaluated as noncompensable; and status post appendectomy, 
evaluated as noncompensable.  The combined nonservice-
connected disability rating is 100 percent.

Initially, VA treatment records, private medical records, and 
various VA examinations of record show that the veteran has 
never been in a nursing home and does not currently require 
nursing home care on account of any mental or physical 
incapacity.  Further, the evidence demonstrates that the 
veteran does not suffer from any significant vision problem 
as to be blind or nearly blind.  38 C.F.R. § 3.351(b), (c).  
In addition, the veteran does not meet the criteria for being 
permanently bedridden.  38 C.F.R. § 3.352(a).  That is, 
although the transcript of his November 2002 hearing and the 
report of his December 2002 VA aid and attendance examination 
indicate that typically, the veteran remains in bed all day, 
there is no evidence that the essential character of his 
condition actually requires him to do so or that a physician 
has prescribed that he do so.  In addition, the veteran 
admits to leaving his home occasionally with the assistance 
of others.  Thus, to prevail, the evidence must show that he 
meets the other factual criteria for regular aid an 
attendance as set forth under 38 C.F.R. § 3.352(a).

In this regard, the veteran is currently 64 years old.  He 
lives at home with his spouse.  There is strong evidence 
showing that he requires regular aid and attendance to 
perform his activities of daily living.  His spouse is his 
primary caretaker, and he has not worked since the 1990s.  
The veteran spends most of his day at home watching TV, 
sleeping in bed, reading, and sitting on his balcony.  See 
December 2002 VA aid and attendance examination.  Most 
significantly, in April 2000 and again in November 2002, Dr. 
R.R., MD., opined that the veteran requires assistance from 
other persons to accomplish his routine daily activities and 
personal care.  In addition, although he is able to walk with 
a cane without assistance from others, in order to leave his 
home, the December 2002 VA examiner noted that the veteran 
required the assistance of others.  The examiner added that 
the veteran was at least "partially dependent" on others to 
protect him from the hazards of his daily environment.  A 
March 2001 VA examiner confirmed limitations kneeling, 
squatting, and walking up and down stairs.  Moreover, the 
November 2002 hearing testimony of the veteran and his spouse 
was consistent in describing the veteran's requirement for 
assistance with bathing, dressing, toileting, grooming, 
getting out of bed, driving, and leaving the house.  He also 
requires his wife's help when taking all of his medications 
for his numerous medical disorders.  Overall, the evidence of 
record reflects the necessity of the regular aid and 
attendance of his spouse or another to assist him with daily 
activities.  38 C.F.R. § 3.352(a).  It does not appear the 
veteran would be able to take care of himself without the 
regular assistance of another.  

The Board acknowledges that certain medical evidence and the 
veteran's own testimony document his mental competency in 
managing his own funds, his ability to walk without the 
assistance of others within the confines of his own home, and 
his ability to brush his teeth and feed himself.  
Nonetheless, the sheer number and severity of his multiple 
orthopedic disorders outweigh these factors.  Overall, the 
Board finds that the facts demonstrate the need for regular 
aid and attendance due to his numerous disabilities for the 
performance of certain daily activities.  See generally Turco 
v. Brown, 9 Vet. App. 222 (1996) (eligibility for special 
monthly compensation by reason of regular need for aid and 
attendance requires that at least one of the factors set 
forth in VA regulation is met, but not all).  

Therefore, resolving any doubt in the veteran's favor, the 
Board finds the evidence supports special monthly 
compensation for regular aid and attendance.  38 U.S.C.A. 
§ 5107(b).    


ORDER

Special monthly pension by reason of being in need of aid and 
attendance of another person is granted.    



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


